Per Curiam : The right of the State Treasurer and Auditor of Public Accounts to receive out of the State treasury, in addition to their salaries, clerk hire and other expenses fixed by law and appropriated- by the legislature, the amount, in whole or in part, collected by the State as costs for collecting and disbursing the registration bond fund, was in controversy for many years in this State, but that question has finally been settled and determined adversely to the right óf the State Treasurer and Auditor of Public Accounts to receive said fund, or any part thereof, by the decision of this court in two well-considered" cases, (Whittemore v. People, 227 Ill. 453, and People v. Whittemore, 253 id. 378,) and the judgment of the trial court being in accord with the decisions of this court in those cases upon that question, the judgment of that court must be affirmed unless this court is ready to overrule its former decisions, which we are not disposed to do. While the ingenuity of counsel has upon this record presented the question of the right of said public officials to retain the whole or a part of the said fund as compensation, in addition to their compensation fixed by law, from a different standpoint from what that question was presented when the former cases involving the same question were under consideration, we have discovered nothing new in the argument of coun-, sel or anything therein which discloses the unsoundness of • our former decisions or which should cause us to modify or limit the effect of the opinions filed in those cases. While every phase of plaintiff in error’s argument made in this case may not have been specifically answered in the opinions filed in those cases, it will be found on an analysis of those opinions that they cannot stand and any one of plaintiff in error’s arguments be held to be sound. It is therefore obvious that every question raised upon this record was disposed of in those cases. We are therefore of the opinion that the plaintiff in error is foreclosed by the opinions filed in those cases, and as we are not disposed to recede from the position there taken,—that is, that the bondsmen of a State Treasurer or Auditor of Public Accounts who has appropriated any part of said fund to his own use must respond to the State for the misappropriation of said fund by their principal,'—it would serve no useful purpose to re-state the reasons which heretofore forced us to the conclusion at which the court arrived in the two Whittemore cases. Por the reason stated the judgment of the circuit court will be affirmed. Judgment affirmed.